DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa et al. (US 20110279690 A1) hereinafter referred to as Kuroiwa, in view of Marks (US 20140193083 A1).
Regarding claim 1, Kuroiwa discloses an information processing system (Kuroiwa, Abstract and fig.1) comprising processing circuitry (Kuroiwa, fig.1 #103 image processing circuit) configured to obtain a plurality of pieces of data; (Kuroiwa, see fig.2 individual images and [0038])
Kuroiwa does not explicitly disclose generate metadata used to combine first data of the plurality of pieces of data, with second data being one or more of the plurality of pieces of data other than the first data; assign a common identifier to the first data, the second data, and the metadata; and store, in a memory, the first data, the second data, and the metadata in association with the common identifier.
Marks discloses generate metadata used to combine first data of the plurality of pieces of data, with second data being one or more of the plurality of pieces of data other than the first data; (Marks, [0059]-[0060]) assign a common identifier to the first data, the second data, and the metadata; (Marks, fig.2 prior to being stored, a file is given a name here identifier) and store, in a memory, the first data, the second data, and the metadata in association with the common identifier.(Marks, fig.3 #311)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Kuroiwa with the teachings of Marks since they are both analogous in mpo file creating related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Kuroiwa with the teachings of Marks in order to avoid performing a burdensome set of steps to produce the intended outcome.(Kuroiwa, see fig.3 the naming of file could be identical but the file extension is different. DSC_0003.MPO and DSC_0003.JPG).Claims 17 and 18 essentially recite the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 17 and 18.
Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, no prior art discloses alone or in combination “The information processing system according to claim 1, wherein the one or more processors include a processing circuitry includes first processor processing circuitry and second processor processing circuitry that communicate with each other through a network, wherein the first processor processing circuitry is configured to generate the metadata used to combine the first data and the second data, and assign the common identifier to the first data, the second data, and the metadata, and wherein the second processor processing circuitry is configured to store the first data, the second data, the metadata, and the common identifier in the memory..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:US 20160092541 A1 A database management method and system. The method includes dividing, by a database system, a data partition into a physical partition layer and a logical .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/4/2021